THE COURT
issued a rule upon the debtor to show cause on September 30, why he should not be adjudged a bankrupt, but holding that the assignment being for the benefit of all the creditors generally was not an act of bankruptcy.
THE COURT issued an order upon Pritch-ard restraining him from making any payments, even for expenses, until the further order of the court, but permitting him to go on and make sales of the stock of goods assigned.
THE COURT called the attention of the counsel to the fact, that the petition for an injunction was combined with a petition to adjudge the debtor a bankrupt, and that the injunction must fall, when the debtor is adjudged bankrupt; and that if it was intended to take any action against the assignee a separate bill must then be filed, as the injunction issued upon the present petition would be only provisional. That when the debtor shall be adjudged bankrupt, his assets must then be administered under the provisions of the bankrupt law.
[For other eases in the same litigation, see note to Case No. 7,831.]